DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 was previously objected to. Applicant has successfully addressed these issues in the
amendments filed on 05/16/2022. Accordingly, the objections to the claims have been withdrawn. However, a different objection has risen due to the amendments.
Claim 29 and 30 are objected to because of the following informalities:
Claim 29, line 12, “a lock assembly” should be “the lock assembly”
Claim 30, due to the added amendments to claim 29, now contains many elements that should be rewritten. For example (a cam, a latch member, a drive member, etc.) should all be rewritten as (the cam, the latch member, the drive member, etc.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the latch system" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected based on its dependency on claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5690372 to Jans in view of US 6688660 to Huang.
Regarding claim 29, Jans discloses:
a latch bolt (60) for a lock system  (fig 1) having a rest configuration (see fig 1) wherein a latch bolt tip (61) of the latch bolt is fully extended (see fig 1) and an actuated configuration (see fig 1A), providing the lock assembly system in the rest configuration, wherein the lock system is defined by a latch drive system (43, 24, 80, 69) adapted to couple to an input member (4) of a lock assembly (see figs 1, 1A, and 2), the latch system including at least a cam (43) having an outer perimeter (including 55 and 57), a latch member (24) having at least one protuberance (35, 37) positioned to be engaged with the cam (see fig 1), and a drive member (80) having a portion (82) arranged to be engaged by a portion (26) of the latch member to pivot the drive member (compare figs 1 and 1A), and wherein in the rest configuration, the protuberance of the latch member contacts the outer perimeter of the cam (see fig 1); 
However, Jans doesn’t explicitly disclose: the latch bolt is fully extended relative to a faceplate of the lock assembly system and an actuated configuration wherein the latch bolt tip is substantially flush with the faceplate. 
Huang, however, discloses that it is known in the art for a latch system (fig 3) similar to that taught by Jans to comprise a latch bolt housing (1) defining an axis of reciprocation (along the horizontal length of 1 as viewed in fig 5), a faceplate (18) being coupled to the latch bolt housing (see fig 5) and having a latch bolt opening (see fig 3 & fig 5) which intersects the axis of reciprocation, and a cam (24) having an outer perimeter (i.e., outer perimeter of 24) which includes a concave portion (portion of the outer perimeter of 24 which is located between each 241 and the circular portion of 24; see fig 7 which shows the concave portion of 24 engaging the surface of 21). The purpose for including the latch bolt housing and the faceplate is to provide security and protection to the components of the latch system. The purpose for including the concave portion of the cam is to ensure proper alignment and engagement between the components of the latch system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch system disclosed by Jans with the latch bolt housing, faceplate, and concave portion of the cam as taught by Huang in order to provide security and protection to and ensure proper alignment and engagement between the components of the latch system. Please note that given the combination, it follows the latch bolt would be moveably disposed in the latch bolt housing for reciprocating movement along the axis of reciprocation; that the drive member would be disposed in the latch bolt housing; that the drive member would pivot relative to the latch bolt housing; that the portion of the latch member would be positioned between the drive member and the faceplate; that the latch bolt tip would extend the first distance from an outer surface of the faceplate in the rest configuration; that the retracted position of the latch bolt tip would be substantially flush with the outer surface of the faceplate; and that the protuberance of the latch member would contact the concave portion of the outer perimeter of the cam member as the latch bolt moves from the extended position to the retracted position.

Additionally, Jans doesn’t disclose rotating an input member of a lock assembly in the range of from about 25 degrees to about 35 degrees, without exceeding a maximum torque upon the input member of 28 inch- pounds, to move the latch bolt tip of the latch bolt from the fully extended position relative to the faceplate of the rest configuration to the substantially flush with the faceplate position of the actuated configuration. 

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the movement of the latch bolt from the extended position to the retracted position is in response to a rotation of the input member of the lock assembly through a second angle in a range of about 25 degrees to about 35 degrees, without exceeding a maximum torque upon the input member of 28 inch-pounds in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 

Although Jans (in view of Huang) does not explicitly disclose a method of retracting a latch bolt as claimed. However, given the structure of the latch system disclosed by Jans (in view of Huang) (as seen above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to retract a latch bolt.
Claim 30 is rejected as per claim 29 above, in addition to: rotating a cam of a latch system about an axis of rotation (vertical axis extending through 3a, 24, 2, and 3b as viewed in fig 3, Jans), engaging a perimeter of the cam with a protuberance of a latch member to move a latch member along an axis of reciprocation (axis extending through 18, 11, 12, 1, etc. as viewed in fig 3, Jans) away from the face plate; engaging a drive member with an end (26) of the latch member to pivot the drive member relative to a latch bolt housing which receives the latch bolt; and engaging a latch bolt extension (69, Jans) which is coupled to the latch bolt (via 63 and 73, Jans) with the drive member to move the latch bolt extension away from the faceplate along the axis of reciprocation and thereby retract the latch bolt along the axis of reciprocation, wherein a concave portion of the perimeter of the cam and a convex portion of the drive member are sized and arranged to facilitate movement of the latch bolt tip of the latch bolt from the fully extended position to the -8- US.138062949.01substantially flush with the faceplate position in response to the rotation of the input member of the lock assembly in the range of from about 25 degrees to about 35 degrees, without exceeding a maximum torque upon the lever of 28 inch-pounds (see rejection of claim 29 above).

Allowable Subject Matter
Claims 1, 3-28, and 31-36 are allowed.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “The amendments to independent claim 29 incorporate limitations similar to portions of the allowable subject matter of dependent claim 2”, Examiner notes that claim 2 was considered allowable subject matter depending on claim 1, and claim 29 does not have the same dependencies that made claim 2 allowable subject matter, therefore, claim 29 has been rejected (see above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675